AFTER REMAND FROM ALABAMA SUPREME COURT
McMILLAN, Judge.
Pursuant to the Alabama Supreme Court’s decision in Perry v. State, 586 So.2d 242 (Ala.1991), this cause is remanded to the trial court with instructions to conduct an evidentiary hearing to determine the admissibility of both the DNA “matching” evidence and the DNA population frequency statistical evidence. As ordered by the Alabama Supreme Court, if the trial court determines that either the “matching” evidence or the population frequency statistical evidence is inadmissible, the testimony was improperly admitted and the trial court should grant the appellant a new trial. However, if the trial court determines that the evidence is admissible and was otherwise proper, then it should enter and order modifying, or leaving undisturbed, its judgment of conviction.
REMANDED WITH INSTRUCTIONS.
All Judges concur.